DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 11/9/2020 is acknowledged.  The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden to the Examiner, in particular, because a proper search of the claims of Group I would necessarily include the classes and subclasses identified for the method claims in Group II.  Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of all pending claims would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 11/2/2020.  In particular, Applicants product claims do not recite any electrospinning, deposition, or solvents, as specifically recited in the process claims. 
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's inventions would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in accordance with the requirements of the law under 35 U.S.C. §§101,102, 103 and 112 would be unduly onerous.

 	Therefore, for the reasons above and those made of record in the Requirement for Restriction of 11/2/2020, the restriction requirement is deemed proper and is made FINAL.
Claims 9-18 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected inventions, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 line 2 states “peripheral layers made of materials” with materials being listed in the plural form.  Claim 1 line 8 then recites “fibroin for the peripheral layers.”  This renders the claim 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petrini et al. (Silk fibroin-polyurethane scaffolds for tissue engineering, Journal of Materials Science: Materials in Medicine 12 (2001)) (cited in Applicant’s 6/13/2019 IDS) in view of Kaplan et al. (U.S. Pat. No: 9,102,916).
Petrini et al. (hereinafter, Petrini) teach a hybrid scaffold (abstract) suitable for regenerating animal tissues (abstract) comprising a layer of combined materials which together are suitable for giving the scaffold mechanical properties suited to withstand the typical stresses in the implantation site (e.g., abstract), the materials being polyurethane combined with fibroin (e.g., abstract).  However, Petrini does not specifically teach or suggest a multi-layer structure.  Kaplan et al. (hereinafter, Kaplan) teaches a silk fibroin substrate in a multi-layered form to create a tissue-engineered organ having lamellae tissue layers (col. 1 lines 66-67-col. 2 line 3), teaching that it is known to layer substrates for tissue engineering.  It would have been obvious to have provided multiple layers of the Petrini scaffold as suggested by Kaplan for the purpose 
For claim 2, each intermediate layer comprises fibroin and polyurethane in complementary weight ratios ranging from 1 to 99% (Petrini, pg. 850, para. 4, “3-4% w/w”).  For claim 3, Petrini teaches the morphology of the polyurethane foams were purposely designed and prepared with a morphology (porosity and cell size) adequate for cell growth (abstract) and that the fibroin coated scaffold induces cell adhesion and growth (pg. 853, para. 7).  Thus, while Petrini does not specifically describe the scaffold has having a porosity ranging between 1% and 99%, it is inherent (and if not inherent, highly obvious) that the scaffold has a porosity within this range to allow for cell adhesion and growth. 
For claim 5, Kaplan teaches an element in the form of shapeable lamella (e.g., abstract) which is fully capable of meeting the functional limitation “suitable for . 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrini et al. (Silk fibroin-polyurethane scaffolds for tissue engineering, Journal of Materials Science: Materials in Medicine 12 (2001)) (cited in Applicant’s 6/13/2019 IDS) in view of Kaplan et al. (U.S. Pat. No: 9,102,916), as applied supra, further in view of Gravett et al. (Pub. No.: US 2004/0199241). 
Petrini in view of Kaplan is explained supra, broadly teaching substrates suitable for tissue engineering.  Petrini and Kaplan do not specify the substrates have a tubular shape adapted to the implantation as a vascular prosthesis or to function as a vascular access or 20having a shape of a vascular tree, or of a bifurcated vascular tract.  Gravett et al. (hereinafter, Gravett) teaches a silk vascular graft including a tubular shape and bifurcated structure (abstract, fig. 3) teaching that the tubular and bifurcated shape are well known in the art of vascular prosthesis.  It would have been obvious to have provided the Petrini and Kaplan substrate with a tubular or bifurcated shape as taught by Gravett for the purpose of treating diseases within the vasculature. This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774